                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     JOHN BARKER,                                       Case No.16-cv-07186-BLF (VKD)
                                                        Plaintiff,
                                   9
                                                                                            SEALING ORDER
                                                 v.
                                  10
                                                                                            Re: Dkt. Nos. 240, 246
                                  11     INSIGHT GLOBAL, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Insight Global asks the Court to seal excerpts from the deposition testimony of its

                                  14   corporate representative, David Lowance, filed provisionally under seal in connection with the

                                  15   parties’ discovery dispute. See Dkt. Nos. 240, 241. Insight Global relies in part on the assertion

                                  16   that it has designated the testimony “confidential” or “confidential—attorneys’ eyes only” under

                                  17   the protective order (Dkt. No. 59), and those designations have not been challenged by Mr. Barker

                                  18   or Beacon Hill. Dkt. No. 246, ¶¶ 5-6. However, as the protective order itself makes clear, parties

                                  19   may not rely on their designations under the order as a basis to file material. Rather, a party must

                                  20   comply with the requirements of Civil Local Rule 79-5. Dkt. No. 59 at 3-4.

                                  21          There is a strong presumption in favor of access by the public to judicial records and

                                  22   documents accompanying dispositive motions that can be overcome only by a showing of

                                  23   “compelling reasons supported by specific factual findings.” Kamakana v. City & Cty. of

                                  24   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal quotation marks and citation omitted).

                                  25   However, the presumption does not apply equally to a motion addressing matters that are only

                                  26   “tangentially related to the merits of a case,” Center for Auto Safety v. Chrysler Group, LLC, 809

                                  27   F.3d 1092, 1101 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct.

                                  28   38 (2016). A party seeking to seal documents or information in connection with such a motion
                                   1   must meet the lower “good cause” standard of Fed. R. Civ. P. 26(c). Id. at 1098-99; Kamakana,

                                   2   447 F.3d at 1179-80.

                                   3          Insight Global asks the Court to seal excerpts of the deposition testimony of a corporate

                                   4   representative to which the parties referred in briefing whether Insight Global had complied its

                                   5   obligations under Rule 30(b)(6) of the Federal Rules of Civil Procedure. See Dkt. No. 230. The

                                   6   underlying briefing does not concern the merits of the parties’ claims or defenses, but rather

                                   7   whether Insight Global should be required to provide further testimony on the noticed topics. This

                                   8   briefing is only tangentially related to the merits of the case. The Court therefore applies the

                                   9   “good cause” standard of Rule 26(c).

                                  10          Insight Global has shown good cause to seal the materials identified at paragraph 7 of the

                                  11   Marquardt declaration for the reasons described therein. Dkt. No. 246. Accordingly, the Court

                                  12   finds that the deposition filed under seal at Dkt. No. 241 may remain under seal.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: May 6, 2019

                                  15

                                  16
                                                                                                     VIRGINIA K. DEMARCHI
                                  17                                                                 United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
